Citation Nr: 1535882	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased disability rating for bilateral sesamoiditis, metatarsalgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the Veteran was scheduled for a video conference hearing in May 2014 before a Veterans Law Judge.  However, the Veteran failed to appear for his scheduled hearing.  Notice of the hearing was mailed to the Veteran in April 2014 at his current mailing address of record and was not returned as undeliverable.  The Veteran did not request rescheduling of the hearing or provide good cause for his failure to appear.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2011, the Veteran was afforded a VA examination for his bilateral foot disability.  The VA examiner diagnosed the Veteran with bilateral pes cavus and bilateral metatarsalgia.  The examiner noted that the Veteran essentially complained of chronic feet pain with weight-bearing, 7/10 severity, occurring daily.  The Veteran reported that he just received a new prescription for ibuprofen and an analgesic balm for his feet.

The examiner noted that the Veteran was followed by the podiatry department at the Pittsburgh VA and has been to the podiatrist at the Butler VA where he has a primary care physician, whom the Veteran saw in April 2009 and June 2011 and who told the Veteran that he needed new inserts or orthotics for the chronic feet pain.  The examiner also noted that the Veteran had x-rays done at the Butler VA by a podiatrist in 2005.  However, VA treatment records from the Pittsburgh VA and Butler VA do not appear to be currently associated with the claims file and should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Furthermore, because the Veteran has a diagnosis of pes cavus, which is not a service-connected disability here, it is unclear whether the Veteran's current foot symptoms are due to his service-connected sesamoiditis/metatarsalgia or may be attributed to a nonservice-connected disability.  Thus, the Board finds that the Veteran should be afforded a new VA examination in order to clarify, if possible, whether or not his current feet symptoms are due to a service-connected disability and to provide the Board with sufficient information necessary for adjudicating the claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the sinusitis claim, given that the Veteran contends that he has sinusitis and the above VA treatment records, particularly from the Veteran's primary care physician, may be potentially relevant to that claim, the Board finds that the Veteran should be afforded a VA examination in order to clarify whether or not the Veteran has a current diagnosis of sinusitis.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner should opine on whether any such disability present is related to the Veteran's military service, to include consideration of frequent colds and tender frontal sinus with upper respiratory infection noted in the Veteran's service treatment records (STRs).  See, e.g., separation examination dated December 8, 1980, and STR dated September 18, 1978.





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

1.  Request all relevant VA treatment records, to include records from Pittsburgh VA and Butler VA, foot x-rays from 2005, and records from the Veteran's primary care physician from April 2009 and June 2011.

2.  After associating the above requested records, if any, with the claims file, schedule the Veteran for VA foot examination with an examiner with sufficient expertise to identify all of the Veteran's current diagnoses related to his feet and to obtain a medical opinion as to whether his current feet symptoms are related to the service-connected disability, sesamoiditis/metatarsalgia, or to any other nonservice-connected foot diagnosis, if possible.  If such an opinion cannot be provided without resort to speculation, that conclusion should be explained as well.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should specifically opine on whether the Veteran's current foot symptoms that are caused by his service-connected foot disability, are moderate, moderately severe, or severe.

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for sinusitis.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:
Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for sinusitis.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current sinusitis is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  The examiner should note the STRs pertaining to frequent colds and tender frontal sinus with upper respiratory infection.  See, e.g., separation examination dated December 8, 1980, and STR dated September 18, 1978.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




